The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect to new claim 47, examiner notes that the term monolithic is not found in the instant disclosure.  For examination purposes the term will be treated with its normal meaning that it is a single piece.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11, 15-16, 20, 24, 27-29, 42, 44-48 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deutsch (US 4,762,798, newly cited and applied).  In the patent Deutsch teaches a device and method for determining characteristics of a fluid sample.  The device is a specimen container (10) having a a specimen tube (sample-receiving tube or first container, 12) having a closed end (see at least figure 1), an open end (13), and defining an inner volume therebetween, the specimen tube configured to receive a blood specimen through the open end of the specimen tube (see at least column 5, lines 4-8); a cap (accessory tube 32) defining a reservoir and having a coupling feature (shoulder 34 at its open end 33 sized to receive the outer diameter of open end 13 of tube 12 in a leak tight fit) that is configured to be coupled to a coupling feature of the specimen tube to enclose the inner volume and place the inner volume in fluid communication with the reservoir (see at least column 4, lines 29-33), the reservoir being configured to receive and-contain both blood cells of the blood specimen and a separator (see at least figures 5D and 5E with their associated discussion); and the separator disposed within at least one of the inner volume or the reservoir (see at least column 6, lines 3-15, incorporation of a thixotropic gel into the tube/insert as a resin confining function to minimize resuspension of the resin pellet), the specimen container configured to be centrifuged with the cap further away from an axis of centrifugation than the closed end of the specimen tube such that the blood cells of the blood specimen and the separator migrate into the reservoir and remain in the reservoir after the specimen container is centrifuged (see at least figure 5D with its associated discussion in column 5, lines 44-60), the cap, with the blood cells and separator disposed within the reservoir, being at least partially removable from the specimen tube to expose the open end of the specimen tube such that serum or plasma from the blood specimen can be withdrawn through the open end of .  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14, 30 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch as applied to claims 11, 27 and 42 above, and further in view of Hsu (US 5,290,703, newly cited and applied) or Hoke (US 2013/0209985, newly cited and applied).  With respect to these claims column 4, lines 4-5 of Deutsch teach that the specimen container is sized for use in conjunction with a spectrophotometer (also see column 2, lines 15-20 and 65-68).  Column 5, lines 4-11 teach the addition of approximately 10 microliteres of blood to the specimen container containing a volume of lysing buffer and the insert 14.  Deutsch does not teach specific volumes for the specimen container.  
l Eppendorf polypropylene tube in which the mixture of sample and silica adsorbent was centrifuged for 10 minutes at 12,000 X g to precipitate solids prior to analysis of the liquid.  Example 4 teaches similar assays using 1.5 mL plastic microcentrifuge vials containing different silica adsorbents.  
In the patent publication Hoke teaches devices for collecting and stabilizing blood or plasma and which contain an anti-coagulant, an antiplatelet agent, and a solubilization agent, and which may optionally include at least one other blood stabilization agent.  Methods of making and using the devices in clinical medicine are also provided.  Paragraph [0024] describes a typical blood collection device (10, figure 1) including a container (12) defining an internal chamber or reservoir (14).  In the illustrated embodiment, the container is a hollow tube having a side wall (16), a closed bottom end (18) and an open top end (20).  Optionally, a separating member (13) is provided within the container chamber.  The separating member serves to assist in separating components of the blood sample, for example, by centrifugation.  The container is dimensioned for collecting a suitable volume of blood.  A closure (22) for covering and closing the open end of the container is necessary where a sterile product is demanded.  In some embodiments, the tube is configured for a screw cap.  In embodiments wherein the tube is evacuated, however, a tight fitting, elastomeric plug is generally employed to contain the vacuum during the required storage periods.  Preferably, the closure forms a seal capable of effectively closing the container and retaining a biological sample in the chamber.  The closure may be one of a variety of forms including, but not limited to, rubber closures, HEMOGUARD ™  closures, metallic seals, metal banded rubber seals and seals of different polymers and designs.  A protective shield (24) may overlie the closure.  Paragraph [0028] teaches that the container may also contain a separator such as a gel, a mechanical separator or other type of separating member (e.g., filter paper or the like).  Separators are useful for blood plasma preparation, specifically to separate plasma from human or animal whole blood.  The gel is desirably a thixotropic polymeric gel formulation.  The gel may be a homopolymer or a copolymer and may include 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Deutsch specimen container with a volume between 0.1 ml and 2.0 ml because as shown by Hsu and Hoke such volumes are commercially available and used in separating solids/cellular materials from liquid blood components.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Deutsch specimen container with a closed bottom having a different shape such as the round bottom of Hoke because such shaped tubes are known and/or commercially available in tubes that are centrifuged to separate solids/cellular materials from liquid blood components as shown by at least Hoke.  
Claims 11, 15-16, 20, 24, 29 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch as applied to claims 11, 15-16, 20, 24, 27 and 48 above, and further in view of Fung (US 6,221,655, newly cited and applied).  Deutsch does not teach coupling mechanisms outside of a friction or press fit.  
In the patent Fung teaches a device used to isolate molecules from a sample using a centrifuge.  Of particular relevance to coupling mechanisms between a cap and a component used in the device are figures 5, 5A, 5B and 6 in which column 5, line 55 to column 6, line 40 teaches that A closure means is advisably used during the assay especially when the samples are hazardous, releases air borne bacteria and viruses, and/or volatile.  The closure means can be the cap (4) of the centrifuge holder (2).  Alternately, the closure means can be an ordinary cap (18) with a closed top surface and an open bottom end having means to attach to the top opening (7 or 17) of the spin filter as shown in figure 4.  The cap can lock, snap fit, friction fit, thread or screw 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Deutsch cap and specimen tube with different coupling mechanisms such as the threaded coupling mechanism of Fung because Fung shows that in a situation similar to that of the Deutsch specimen container threaded and friction-fit coupling mechanisms are known alternatives of each other capable of providing a seal between a cap that is configured as a container and the structure to which it is coupled.  
Claims 32, 34-38 and 40-41 are are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch as applied to claims 11, 15-16, 20, 24, 27-29, 42, 44-48 and 50 above, and further in view of Tashiro (JP 10-243940, newly cited and applied).  In figures 5A-5E and the associated discussion found at column 4, line 67 to column 6, line 22, Deutsch teaches a method as claimed except that the separated components are not the cellular components of the blood.  
In the patent publication Tashiro teaches blood collection tube containing gel (3), a cylindrical structure (4) connected and integrated to a plug (1) forms the plug (5) of the blood collection tube (2).  After collecting the blood in the blood collection tube, the part of the plug 1 is brought to the bottom and the blood collection tube is centrifuged. Then, by erecting the centrifuged blood collection tube on a test tube stand, only the serum/the blood plasma are dropped from the cylindrical part 4 of the plug to the bottom of the blood collection tube and a blood corpuscle part (7) is held by the gel (8) and maintains a non-dropped state.  After the above-process, by opening the plug of the blood collection tube, only the serum/blood plasma (9) is taken out.  In paragraph [0005] (see the translation) Tashiro teaches that in figure 14, a blood collection tube containing blood (10) and a gel is placed in a centrifuge with a stopper/plug down as shown in figures 15 and 22.  This is an installation method which is reverse to that of the conventional centrifugal machine (figure 21).  In this state, when centrifugation is applied, the bottom of the blood collection tube is located closer to the circular center (13) than the stopper, and the stopper of the blood collection tube is a circular center from the bottom.  With the blood collection tube located as shown in figure 15, the blood in the collection tube thus centrifuged is separated into 3 layers: a blood cell portion (7), a gel portion (8), and a plasma/serum portion (9) due to the force applied by centrifuging.  It is to be noted that the gel is used for separating and retaining the separated boundary surface of the blood cell portion and the serum/plasma portion when the blood is centrifuged, and is generally used in the past.  As described above, the blood separated into 3 layers is placed on the tube rack with the bottom of the blood collection tube facing downward as in figure 16, so that only the serum and plasma portions of (9) fall from the cylinder, and the remaining blood cell portion (7) has a holding force which has the physical strength of the gel (8), and thus, remains fixed to the upper portion of the stopper/closure.  In order to be able to achieve the above, it is necessary for the tip end 11 of the cylinder to have a sufficient length to ensure a capacity capable of accommodating the blood cell portion 7 and the gel 8 portion.  Further, the shape of the tip of the cylinder may be cut into a flat shape and a 
One of ordinary skill in the art at the time the application was filed would have found it obvious to omit the lysing buffer of Deutsch from the specimen container of Deutsch or recognized that omitting the lysing buffer of Deutsch would have made it possible to perform the Tashiro method using the Deutsch device because in both methods a fluid portion of the sample is left in the specimen tube after centrifugation and the solid/cellular portion of the sample is captured by/in the closure of the device.  
Claims 11-12, 14-18, 20, 22, 24, 27-30, 32, 34-35, 37-38 and 40-50 are are rejected under 35 U.S.C. 103 as being unpatentable over Hoke as described above, and further in view of Deutsch as described above, Fung as described above and Deuschle (US 3,419,179).  With respect to the claims, paragraph [0083] of Hoke teaches that blood was collected as described in example 1.  Plasma was prepared at indicated timepoints (0, 2, 8 and 24 hours) by centrifuging the tubes for 10 minutes.  While Hoke teaches that a variety of known tubes and caps can be used in which some are evacuated and some are not evacuated, Hoke does not teach that the closure includes a reservoir capable of containing the separator after centrifugation, the limitations regarding how the closure couples to the specimen tube or that the sample is place in the specimen tube prior to securing the cap.    
In the patent Deuschle teaches specimen vial for centrifugation for use in methods (column 2, lines 35-42) having a cap (12) with an open end (at element 60), a closed end (top wall 54) and a lateral wall (52); a mechanism (32 and 56) by which the open end of the specimen tube is secured with the open end of the cap (figure 2), such that the blood specimen is contained within the specimen tube and the cap (column 3, lines 36-65); a reservoir which is formed when the cap and specimen tube are secured together and the capped specimen tube is oriented with the closed end of the cap below the closed end of the specimen tube (figure 2, space created by internal ribs 62 contacting the top of lip 32), where the volume of said reservoir is defined as the maximum amount of liquid that can be contained in the cap without coming into contact with the specimen tube (an inherent feature of the space created by internal ribs 62 contacting the top of lip 32).  In particular the cap is shown with a flange (53) and a chamfered lip (60) having a maximum cross-sectional area that is greater than a maximum cross-sectional area of the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to open the unevacuated screw cap containers of Hoke to add the sample prior to centrifugation in a manner similar to that taught by Deuschle because one of ordinary skill in the art would have recognized that removing the cap to add a sample would be required when the container was not evacuated such as in containers described by Deuschle.  It further would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the cap of Hoke or one of the caps of the various commercially available containers that are described as usable by Hoke to include a volume for receiving solid materials such as taught by Deutsch through inverted centrifugation as taught by Deutsch or using another container as a cap as taught by Fung because as taught by Deutsch the volume in the cap can be used to contain/separate the solid phase portion of a sample after centrifugation as well as be used to contain elements to be used during the separation as taught by Deutsch.  The Fung reference shows the equivalence of different structures for coupling a cap to a specimen tube including the instantly claimed structures and the various structures of Hoke including a (threaded) screw cap to produce a sealed coupling structure.    
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32 and 34-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,870,110. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are of a scope that they totally encompass the patented claims or are so close in scope such that one cannot practice the patented invention without practicing the invention.
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive. In response to the amendments, all previous 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections have been withdrawn and replaced with new anticipation and obviousness rejections based on newly cited and applied prior art.  Thus the arguments are moot with respect to the previous clarity, anticipation and obviousness rejections.
With respect to the obviousness-type double-patenting rejection, it has been maintained since applicant has elected to not address it at this time.  It must be overcome through appropriate claim amendments, convincing arguments and/or an acceptable terminal disclaimer before a notice of allowability will be issued by examiner.   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to containers used to separate liquid and solids and the volumes they hold.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797                                                                                                                                                                                            
In the patent publication Levin teaches a cap (40) having an open end (45, see figure 6), a closed end (42) and a lateral wall (44); a mechanism (46) by which the open end of the specimen tube is secured with the open end of the cap, such that the specimen is contained within the specimen tube and the cap.  In particular the cap is shown circumferentially surrounding a portion of the specimen tube when the cap is coupled to the specimen tube see at least figure 8).  Figures 10-14 show an embodiment of the cap similar to the Lee cap.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Ferrara specimen container with a cap having a portion of the cap circumferentially surrounding a portion of the specimen tube when the cap is coupled to the specimen tube such as one taught by Bennet, Deuschle or Levin because such shaped caps are known as evidenced by the teachings of Bennett, Deuschle and Levin, the cap of Bennet is 
With respect to claims 12 and 30 Ferrara does not teach any particular inner volume of the specimen tube.   
In the patent publication Halverson teaches systems and methods for analysis in which it is desired to separate one sample component from another sample component.  The system including a specimen container (108) including a specimen tube (102) and a cap (104).  Paragraph [0099] teaches that a specimen tube and cap used can be any suitable size, depending on the type, amount and/or size of sample to be analyzed, and the type, amount and/or size of concentrate to be collected and interrogated.  In some embodiments, the specimen tube (102) can have a capacity of at least about 1 mL, at least about 5 mL, at least about 10 mL, at least about 25 mL, at least about 50 mL, at least about 100 mL, or at least about 250 mL.  In some embodiments, the cap (104) can have a capacity of no greater than about 1 mL, no greater than about 2 mL, no greater than about 5 mL, or no greater than about 10 mL.  In some embodiments, the capacity, or volume, of the specimen tube can range from about 1 mL to about 250 mL, and in some embodiments, can range from about 1 mL to about 100 mL.  
In the patent publication Holms teaches systems and methods for multi-In particular analysis.  In paragraph [0234] processing sample volumes in a centrifuge in which that sample has volume of a volume of 2 ml, 1 ml, 500 microliters, 300 microliters, 200 microliters, 100 microliters, 50 microliters, 25 microliters, 25 microliters, 10 microliters, or 5 microliters.  In paragraph [1260] the centrifuge is described as being configured to accept a small volume of sample.  In some embodiments, the cavity and/or sample vessel may be configured to accept a sample volume of 1,000 µL or less, 500 µL or less, 250 µL or less, 200 µL or less, 175 µL or less, 150 µL or less, 100 µL or less, 80 µL or less, 70 µL or less, 60 µL or less, 50 µL or less, 30 µL or less, 20 µL or less, 15 µL or less, 10 µL or less, 8 µL or less, 5 µL or less, 1 µL or less, 500 nL or less, 300 nL or less, 100 nL or less, 50 nL or less, 10 nL or less, 1 nL or less, 500 pL or less, 100 pL or less 50 pL or less, 10 pL or less 5 pL or less, or 1 pL or less.  In some embodiments, the centrifuge may contain 50 or less, 40 or less, 30 or less, 29 or less, 28 or less, 27 or less, 26 or less, 25 or less, 24 or less, 23 or less, 22 or less, 21 or less, 20 or less, 19 or less, 18 or less, 17 or less, 16 or less, 15 or less, 14 or less, 13 or less, 12 or less, 11 or less, 10 or less, 9 or less, 8 or less, 7 or less, 6 or less, 5 or less, 4 or less, 3 or less, 2 or less, or 1 cavities and/or 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the specimen tube of Ferrara to any of the sizes that are described by Halverson or Holmes because of the need for those sizes to process samples of a similar size as taught by Halverson or Holmes.  
With respect to claims 14-15, 25 and 31, Ferrara does not teach the conical and/or tapered shape of the closed end or a lateral wall that extends beyond the closed end.  
In the patent Deuschle teaches a specimen container for separating serum or plasma from blood cells in a blood specimen comprising: a specimen tube (10) having an open end (at top lip 32), a closed conically/tapered end (bottom wall 30) and lateral wall (22) with a portion of the wall (24) extending beyond the closed end to a terminal end of the specimen tube.  
In the patent publication Levin teaches a specimen container teaches a specimen container (10) comprising: a specimen tube (12) having an open end (16), a closed conically/tapered end (18,19, see figure 4) and lateral wall (14) with a portion of the wall (20) extending beyond the closed end to a terminal end of the specimen tube.  Figure 5 shows a specimen tube having a shape similar to Lee.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Lee specimen container with a closed end having the conical/ tapered shapes of Deuschle or Levin because such shapes are known as evidenced by the teachings of Deuschle and Levin and they would have been recognized as alternative shapes as shown by the teachings of at least Levin.  
Claims 16 and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara as applied to claims 11, 13, 17-19, 21 and 25 above, and further in view of Bennett as described above
Claims 11-32 and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ferrara as in view of Bennett, Deuschle, Levin, Zine and Halverson or Holms as applied to claims 11-22 and 25-41 above and further in view of Graham (CA 2,058,917) or Yahav (US 2003/0091701).  Ferrara does not teach an embodiment in which the reservoir does not extend 
In the patent publication Graham teaches a sediment collecting cap for home fermentation bottle has inwardly projecting inner wall forming a space with narrow inlet closed by valve when upright.  The cap (see figures 1 and 3-5) to collect and retain sediment when a container is inverted or centrifuged has an annular outer skirt (20) extending from an end wall and fitting on a container neck, and an annular inner wall to fit flush with the inner surface of the neck.  The inner wall is of triangular cross-section, extending upwardly and inwardly from the end wall and then upwardly and outwardly to the wall upper end.  The inner wall forms an inlet (25) above a sediment retention space (deposit chamber 27).  Liquid and sediment can readily enter the space with the container inverted but the inlet is closed by a valve when the container is placed upright.  The valve may be a member secured to the inner wall by a flexible arm and which fits sealingly in the inlet under gravity.  The first full paragraph of page 2 teaches that the cap collects the sediment during the time it takes for the liquid/beverage to clarify with the cap being removable in a conventional manner and the sediment free beverage poured.  It makes disposal of the sediment simple and convenient.  it is economical and can be applied to existing systems.  The paragraph bridging pages 6-7 teaches that the invention has application in any field where undissolved particles are required to be extracted/separated from a particular liquid substance.  The paragraph also teaches that sedimentary deposits are also of value to certain processes, as in the case of some chemical procedures used in medical research whereby sediments are forced to accumulate at the bottom of receptacles by means of a centrifuge for later extraction and analysis.   
In the patent publication Yahav teaches a method for processing wine, including filling a bottle with wine, capping the bottle with a bottle stopper, the bottle stopper including a valve that has a first orientation in which sediments can flow from the bottle past the valve, and a second orientation in which the valve substantially prevents re-entry of the sediments back into the bottle, producing sediments in the bottle, centrifugally forcing the sediments in the bottle towards the bottle stopper, the valve being in the first orientation so that the sediments flow past the valve and are removed from the bottle, and moving the valve to the second orientation to substantially prevent re-entry of the sediments back into the bottle.  An apparatus for removing sediment is also disclosed.  In particular figures 19-21 show caps in which the sediment remains 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the inner tube of Ferrara with a cap structure having a reservoir formed therein as taught by Graham or Yahav to capture the sediment/blood cells of Ferrara because of it being used for a similar purpose as shown by both Graham and Yahav and the clear teaching that such a cap has applicability/utility in medical research procedures in which sediments are required to be separated from liquids for analysis.  Relative to the size of the reservoir, it would have been obvious to one of ordinary skill in the art at the time the application was filed to make it of a size that would allow the capture of both the blood cells and the separator to allow the blood cells to remain in the cap after removal of the cap from the specimen tube and in particular it would have been obvious to have the reservoir volume at least equal to if not greater than the volume of the specimen tube since Bennett teaches that in most cases the volume of packed cells is up to 54% of the total blood volume and one would want to have enough volume to handle all of the pack cells plus the separator.  
In the patent Zine teaches partitioning assemblies and partitioning or seal members, utilized with containers (adapted to serve as fluid specimen collection or fluid-retaining tubes) for effecting partitioning of two differing-density fluid phases of a centrifugally separated fluid specimen, at a position not lower than the fluid phase interface, wherein the partitioning members include a separating amount of a gel-like material.  This gel-like material, by having a specific gravity intermediate those of the separated fluid phases, is adapted to move within the container in response to centrifugal force, only to the vicinity of the fluid phase interface.  The gel-like material thereupon is further adapted to make a transversely continuous semi-rigid contact seal with an annular portion of the container inner surface to thereby effect a seal that partitions the fluid phases.  The gel-like material may also be used in combination with a spool member having a container-contacting outer surface and a central axial orifice, with the gel-like material making a transversely-continuous contact seal within the spool central axial orifice.  Three-phase partitioning may also be accomplished by using first and second gel-like materials having specific gravities intermediate those of the first-second and second-third differing-density phases, respectively.  The partitioning or seal members may also be utilized in closed system (evacuated) fluid collection tubes or may be hand inserted into opened (atmospheric pressure)